Citation Nr: 0413759	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-19 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had verified service from January 1975 to January 
1981.  He also had previous unverified service from January 
1961 to January 1975.

Initially, the Board of Veterans' Appeals (Board) notes that 
while the regional office (RO) has most recently adjudicated 
the claim on appeal on the basis of whether hypertension is 
causally related to the veteran's diabetes mellitus, since 
relevant medical records were furnished within one year of 
the initial October 2000 denial of service connection for 
hypertension on a direct basis (38 C.F.R. § 3.156(b) (2003)), 
and this aspect of the claim was again denied by the RO in 
April 2001, the Board finds that a subsequent April 2002 
notice of disagreement (NOD) may serve as both a NOD with the 
RO's denial of service connection on a secondary basis and 
direct basis.  (The April 2002 NOD reflects a receipt date of 
April 25, 2002, but since there is no postmark, under 
38 C.F.R. § 20.305(a) (2003), the postmark is presumed to be 
five days prior to April 25, 2002, and the NOD therefore 
timely as to the notice of the April 2001 rating decision, 
dated April 23, 2001.)  Consequently, the Board finds that 
the claim on appeal includes consideration of entitlement to 
service connection for hypertension on both a direct and 
secondary basis, and it is not necessary for the Board to 
address whether new and material evidence has been submitted 
to reopen the claim for service connection on a direct basis.  


FINDING OF FACT

Hypertension had its onset in active service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
with respect to this claim, the Board has determined that the 
evidence of record supports a grant of the benefits sought.  
Consequently, any lack of notice and/or development under the 
VCAA cannot be considered prejudicial to the veteran, and 
remand for such notice and/or development would be an 
unnecessary waste of VA time and resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2003).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2003).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

Service medical records reflect that the annual examination 
in July 1971 revealed blood pressure of 130/90.  Additional 
annual examinations in July 1974 and August 1977 revealed 
respective blood pressures of 124/82 and 124/86.  A service 
medical record entry for April 1980 reflects blood pressure 
of 134/92, and ten days later, it was again indicated to be 
134/92.  Retirement examination in August 1980 revealed blood 
pressure of 108/88.

A private medical statement from Dr. V., dated in July 2000, 
indicates that Dr. V. had been treating the veteran since 
April 1997 for diabetes, hypertension, and chest pain, and 
that it was his opinion that it was more likely that the 
veteran's high blood pressure and diabetes were the result of 
diabetes and high blood pressure the veteran had while in the 
military service.

VA heart examination in September 2000 revealed that the 
veteran reportedly developed hypertension in 1981, and had 
been on treatment for hypertension ever since.  Physical 
examination indicated blood pressure of 150/96, standing, 
162/92, sitting, and 140/110 in the supine position, and the 
diagnosis included hypertension.

A VA outpatient record from September 2001 reflects that the 
veteran's medical problems included high blood pressure.  

At the veteran's hearing before the Board in November 2003, 
the veteran testified that he was initially given medication 
for high blood pressure during service in the latter part of 
1980, and that he continued taking it periodically through 
the time of his discharge from the service (transcript (T.) 
at pp. 2-5).  He noticed that he continued to have a problem 
with high blood pressure at the time of an examination that 
was conducted in connection with his application for a 
position as a driver for a transportation company in 1986 (T. 
at p. 6).  

II.  Analysis

The Board has reviewed the evidence of record and first notes 
that it clearly substantiates a diagnosis of hypertension.  
However, the evidence must further link such disability to 
service or service-connected disability.

In this regard, while the record does not reflect a medical 
opinion linking the veteran's hypertension to his service-
connected diabetes mellitus, it does contain the medical 
opinion of Dr. V. that it was more likely that the veteran's 
high blood pressure and diabetes were the result of diabetes 
and high blood pressure the veteran had while in the military 
service.

Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.  

Although the Board is mindful of the fact that Dr. V. does 
not specifically provide a basis for his opinion, Dr. V. does 
indicate that he had been treating the veteran for 
hypertension since 1997, and his statement that current high 
blood pressure was the same as the high blood pressure in 
service is not entirely based on the veteran's statements 
with in-service elevated readings documented in service 
medical records from July 1971 and April 1980.  In addition, 
Dr. V.'s statement also provides some evidence of continuing 
or chronic hypertension in support of the veteran's own 
assertions, and there is no medical opinion evidence of 
record stating that current hypertension is not related to 
service or is attributable to post-service events.

Accordingly, based on all of the foregoing, and giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's hypertension has been related by competent evidence 
to active service, and that service connection for such 
disability is therefore warranted.


ORDER

Service connection for hypertension is granted.


	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



